           Case 2:20-cv-01358-MV-GJF Document 10 Filed 02/17/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO


KEVIN MOHEIT,

              Plaintiff,


v.                                                                No.2:20-CV-01358 CG-GJF


VILLAGE OF TULAROSA,


              Defendant.

                                     ENTRY OF APPEARANCE

       COMES NOW, Laura K. Vega (New Mexico Self Insurers Fund), and hereby enters her appearance

on behalf of Defendant Village of Tularosa.

                                    Respectfully Submitted,

                                    NEW MEXICO SELF INSURERS FUND

                                    By: /s/ Laura K. Vega
                                            Laura K. Vega
                                            P.O. Box 846
                                            Santa Fe, NM 87504
                                            Telephone: (505) 992-3528
                                            Facsimile: (505) 820-0670
                                            lvega@nmml.org
                                            Attorney for Village of Tularosa

                                    CERTIFICATE OF SERVICE

I hereby certify that on February 17, 2021, the foregoing was submitted through the CM/ECF electronic
filing system which caused counsel of record to be served by electronic means.

/s/Laura K. Vega
Laura K. Vega
